03/24/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: OP 21-0125


                                        OP 21-0125


DOROTHY BRADLEY,BOB BROWN,
                                                                     FILED
MAE NAN ELLINGSON,VERNON FINLEY,                                    MAR 2 4 2021
and MONTANA LEAGUE OF WOMEN                                      Bowen Greemovoori
                                                               Clerk of Supreme
VOTERS,                                                           Rtate          Court
                                                                          11Anntana


              Petitioners,
                                                                    ORDER
      v.

GREG GIANFORTE, Governor ofthe State of
Montana,

              Respondent.



         Petitioners seek to invoke this Court's originaljurisdiction pursuant to M.R. App.P.
14(4)to issue a declaratory judgment on the alleged unconstitutionality of Montana Senate
Bill 140, signed into law by Governor Greg Gianforte on March 16, 2021. The petition
requests that this Court accept original jurisdiction, enjoin any acts that might be taken in
furtherance ofSB 140 pending full consideration by this Court, direct such briefing as the
Court deems suitable, and,after due consideration, determine SB 140 to be unconstitutional.
In accordance with M.R. Civ. P. 5.1(a) and M.R. App. P. 27,Petitioners also have filed a
Notice of Constitutional Question and served it on the Montana Attorney General.
         Having reviewed the Petition and its attached Appendix, this Court deems it
appropriate to obtain a summary response. Therefore, in accordance with M. R. App. P.
14(7),
         IT IS ORDERED that the Respondent, the Attorney General, or both, are granted
fourteen days within which to prepare, file, and serve a response(s) to the Petition for
Declaratory Judgment. Upon receipt of the summary response, the Court will determine
whether to order more extensive briefing, order oral argument,or decide the matter upon the
initial filings, including consideration ofthe request for injunctive reliefpending disposition.
M.R. App. P. 14(7)(b).
       The Clerk is directed to provide copies ofthis Order to counsel for Petitioners and to
all parties on whom the Petition has been served.
       DATED this          day of March,2021.

                                                   For the Court,


                                                                  Justice,
                                                                         ✓